DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 11/30/2021.
Status of Claims
Claims 1-20 filed on 11/30/2021 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2022 and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of adjusting or changing a size of an icon representing a promotion performance. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “providing an initial data set, the initial data set comprising a fixed component and an adjustable component, wherein the fixed component is representative of an icon and the adjustable component is representative of the size of the icon, wherein the adjustable component is set to an initial value in the initial data set, and wherein the initial data set is provided until a difference between a value of a measurement of a predefined metric during a time period and a previously measured value of the measurement of the predefined metric measured during a previous time period meets a predefined threshold value; collecting during the time period, consumer interaction information, representative of consumer interaction during display of the initial data set, and determinative of the value of the predefined metric; measuring the value of the predefined metric based on the received consumer interaction information determinative of the value of the predefined metric; determining, based on the reception of the consumer interaction information determinative of the value of the predefined metric, that the difference in the value of the predefined metric during the time period and the previously measured value of the predefined metric measured during the previous time period meets the predefined threshold; and subsequent to the determination that the difference in the value of the predefined metric measured during the time period and the previously measured value of the predefined metric measured during the previous time period meets the predefined threshold value, providing a second data set, the second data comprising the fixed component and the adjustable component, the adjustable component set at a second value, the second value being different than the first value”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably collect consumer interaction data for a promotion and create an icon size that reflects the amount of interaction. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 13 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 13 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-12 and 14-19 recite a Mental Process because the claimed elements describe a process for adjusting or changing a size of an icon representing a promotion performance. As a result, claims 2-12 and 14-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “configured for display at a user interface of a user device”, “via a communications interface”, “at the user interface of the user device”, and “configured for display at the user device”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 13 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “An apparatus, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor” and claim 20 further recites “A computer program product for dynamically determining an optimal value of one component of an input data set to achieve a maximal value of a target characteristic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 13 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-12 and 14-19 do not include any additional elements beyond those recited by independent claims 1, 13, and 20. As a result, claims 2-12 and 14-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “configured for display at a user interface of a user device”, “via a communications interface”, “at the user interface of the user device”, and “configured for display at the user device”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 13 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “An apparatus, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor” and claim 20 further recites “A computer program product for dynamically determining an optimal value of one component of an input data set to achieve a maximal value of a target characteristic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 13 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-12 and 14-19 do not include any additional elements beyond those recited by independent claims 1, 13, and 20. As a result, claims 2-12 and 14-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623